TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00741-CR



                            Anthony Dwayne Holmes, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 75259, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


                In an open plea to the court, appellant Anthony Dwayne Holmes, Jr. pled guilty and

judicially confessed to aggravated robbery. See Tex. Penal Code § 29.03(a)(2). After hearing

evidence, the trial court assessed punishment at confinement for twelve years in the Texas

Department of Criminal Justice. See id.§ 12.32.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81–82 (1988).
               Appellant’s counsel has certified to this Court that he sent copies of the motion and

brief to appellant, advised appellant of his right to examine the appellate record and file a pro se

response, and provided a motion to assist appellant in obtaining the record. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. To date,

appellant has not filed a pro se response or requested an extension of time to file a response.

               We have conducted an independent review of the record—including the record of the

plea proceeding and the punishment hearing as well as appellate counsel’s brief—and find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The trial court’s judgment of conviction is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Pemberton, and Goodwin

Affirmed

Filed: April 7, 2017

Do Not Publish




                                                 2